DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/11/2021 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) as previously set forth in the Non-Final Office Action mailed on 07/09/2021.  
Applicants amendments to the claims have overcome the rejections under 35 USC 102 as previously set forth in the Non-Final Office Action mailed on 07/09/2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2012/0235123) (Lee).

In reference to claim 1-8 and 14, Lee teaches a compound of the following chemical formula 1 as shown below. 


    PNG
    media_image1.png
    280
    407
    media_image1.png
    Greyscale

For example, wherein X is -(CR2R3)1-[0009], R2 an R3 are each phenyl optionally fused to form a ring [0010], A1 to A19 are CR1 or N [0009], m is 0 [0014], and each R1 is hydrogen, a substituted or unsubstituted C6-C30 aryl or a substituted or unsubstituted C3 to C30 heteroaryl [0010], for example wherein the heteroaryl is pyridyl etc. [0018]. 

Lee discloses the compound of chemical formula 1 that encompasses the presently claimed compound, including (wherein X is -(CR2R3)1-, R2 an R3 are each aryl optionally fused to form a ring [0010], A1 to A19 are CR1 or N, m is 0, each R1 is hydrogen or a substituted or unsubstituted C6-C30 aryl or a substituted or unsubstituted C3 to C30 heteroaryl, for example wherein the heteroaryl is pyridyl. Each of the disclosed substituents from the substituent groups of Lee are considered functionally equivalent and their selection would lead to obvious variants of Lee.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these 
For Claim 1: Reads on formula 1 wherein n is 1, L is H, A is formula 1-2, X1 to X16 are each C or N, R5 is a substituted or unsubstituted heteroaryl, A1 and A2 are each phenyl that are optionally linked to form a ring, a1 is 0, each of R1 to R4 are hydrogen, A3 is hydrogen and A4 is RET which is pyridyl.
For Claim 2: Reads on wherein RET is pyridyl.
For Claim 3: Reads on formula 2-1.
For Claim 4: Reads formula 3-1, 3-2 or 3-3.
For Claim 5-6: Reads on wherein each R is hydrogen. 
For Claim 7: Reads on wherein A1 and A2 are each phenyl, A3 is hydrogen or aryl and A4 is RET.  
For Claim 8: Reads on wherein A1 and A2 are optionally linked to form a ring. 
For Claim 14: The compound meets all limitations of the claimed ‘composition’. 

In reference to claim 9, the claim further limits the L1 and L2 , which are optional embodiments of claim 1 (i.e. a1 and a2 are 0…) and therefore not required. As such, claim 9 is rejected based on similar reasons to claim 1.

In reference to claims 10 and 13, Lee teaches the compound of chemical formula 1 as described above for claim 1. Lee does not expressly require the groups A15 to A19 are selected to meet the instant requirements of claims 10 and 13, but exemplifies groups that do. For example, Lee’s compounds 6, 25, 36 include wherein the selection of A15 to A19 would be a pyridyl group substituted by two biphenyl groups as claimed in claim 10 and resulting in a molecular mass within the claimed range of claim 13. 



In reference to claims 11-12, Lee teaches the compound of chemical formula 1 as described above for claim 1. Lee does not expressly require that the group A4 of chemical formula 1 is a group CR1 wherein R1 is selected as pyridyl. However, the selection of one or more positions for substation would be expected, in the absence of unexpected results, to give rise to materials with similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In reference to claims 16-19, Lee teaches the compound as described above and further teaches its use as a material for an organic electroluminescent device comprising an anode/hole injection layer (HIL)/hole transport layer (HTL)/emission material layer (EML)/electron transport layer 3, a known phosphorescent or triplet emitter (e.g. table 2). 

Given that Lee discloses the device that encompasses the presently claimed device, including wherein the compound is used as a host material in a light emitting layer in a device comprising hole transport, hole injection, electron transport, electron injection and anode and cathode layers, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 15, Lee teaches the device as described above for claim 16 and specifically teaches that the electroluminescent layer includes one or more compounds of chemical formula 1 and teaches the compound 61 below as an exemplary compound thereof. 

    PNG
    media_image2.png
    295
    300
    media_image2.png
    Greyscale

 
Given that Lee discloses the device that encompasses the presently claimed composition, including wherein more than one compound, including one of the structure 61 as shown above is included in an electroluminescent layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use composition, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 15: The compound 61 reads on a compound of formula 7 wherein a71 is 0, R75 is phenyl and R76 is substituted triazine. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of Yashihiro et al  (US 2013/0119369) (Yashihiro).

In reference to claim 20, Lee teaches the device as described above for claim 16 including a hole transport layer. Lee does not expressly teach that the hole transport layer comprises an amine based polymer.

With respect to the difference, Yashihiro teaches, in analogous art, an amine based hole transport polymer of formula 4 as shown below and further teaches that its use in an device achieves an increased current density at a given voltage and is therefore extremely useful ( [0191] [0356] [0370])


    PNG
    media_image3.png
    162
    495
    media_image3.png
    Greyscale


In light of the motivation of using the hole transport material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the hole transport material as described by Yashihiro in order to increasing current density at a given voltage and thereby arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean M DeGuire/Examiner, Art Unit 1786      

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786